Grace, C.J\
(specially concurring). This is a second appeal from a verdict and judgment in plaintiff’s favor for the sum of $612. The first case is reported in 181 N. W. 951. There' all the members of the court, except myself, agreed to a reversal of the judgment appealed from. I dissented and contended that the judgment should be affirmed. The case was remanded and retried, and a second verdict in the same amount returned in plaintiff’s favor, and judgment entered accordingly. An appeal from the second judgment was taken to this court; all the members of the court, who in the former case declined to affirm the judgment in that case for .the reasons stated in their opinion, are now agreed that the second judgment should be affirmed. ■ I agree that it should be affirmed, for the same reasons stated in my dissenting opinion in the former appeal, and for further reasons which inhere in this-appeal, not necessary here to discuss or further mention.